Harvey, J.
(dissenting): The principal object in the passage of the federal bill of lading act, chapter 415, 39 Statutes at Large, 538, was to make order-bills of lading strictly negotiable. At the time of the passage of this act it was estimated that more than $5,000,000 in order bills of lading were handled annually by banks and commercial houses and much loss had been sustained by reason of their not being strictly negotiable and various defenses arising in connection with their risk. (Report No. 847, 64th Congress, 1st session, House of Representatives; Report No. 149, 64th Congress, 1st session, Senate.) The date and place of origin of a shipment may *731be a part of the description of the merchandise and is, in fact, sometimes a vital part of it. In fact, no other good reason suggests itself for placing the date and place of origin on the bill of lading except to form part of the description of the merchandise.
Hopkins, J., joins in this dissent.